 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 673 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Ms. Slaughter (for herself, Mr. Reynolds, Mr. Houghton, Mr. Quinn, Mr. McDermott, Mrs. McCarthy of New York, and Mr. McNulty) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring the life of George Eastman and recognizing his contributions on the anniversary of his birth. 
  
Whereas George Eastman was born to Maria Kilbourn and George Washington Eastman on July 12, 1854, in the village of Waterville, New York; 
Whereas as a young teenager, George Eastman overcame adversity and hardship to educate himself while also providing support for his widowed mother and two sisters; 
Whereas in 1880, after three years of experiments, Eastman invented a formula for making photographs from dry plates, which quickly led to the development of sensitized film; 
Whereas Eastman’s inventions related to the field of photography started a multibillion dollar international corporation that attracted workers to Rochester, New York, and laid the foundation for the growth of the city; 
Whereas when he introduced the Kodak camera in 1888, Eastman coined the slogan You press the button, we do the rest, which within a year became a well-known phrase; 
Whereas beyond his inventive genius, Eastman built his business demonstrating remarkable foresight in his use of management techniques, including offering insurance and health and safety programs to his employees; 
Whereas Eastman felt that the prosperity of an organization was not necessarily due to inventions and patents, but more to workers’ goodwill and loyalty, which in turn were enhanced by forms of profit sharing; 
Whereas in 1919, Eastman gave one-third of his own holdings of company stock (then worth $10,000,000) to his employees; 
Whereas Eastman is almost as well known for his philanthropy as he is for his pioneering work in photography, donating more than $100,000,000 of his own money (close to $2,000,000,000 in today’s dollars) to charitable causes; 
Whereas Eastman said, The progress of the world depends almost entirely upon education, and supported his statement by giving generously to educational institutions; 
Whereas Eastman began giving to nonprofit institutions when his salary was only $60 a week by donating $50 to the young and struggling Mechanics Institute of Rochester, today know as the Rochester Institute of Technology; 
Whereas Eastman strongly supported the University of Rochester and the Massachusetts Institute of Technology and gave substantial monetary gifts to the Tuskegee Institute and Hampton Institute, which provided education to African-American men and women; 
Whereas dental clinics were also of great interest to Eastman; 
Whereas boyhood dental health problems inspired Eastman to devise plans and provide financial backing for a $2,500,000 dental clinic for Rochester; 
Whereas Eastman expanded his dental health programs by establishing free dental health clinics in cities where Kodak had factories, including New York City, London, Paris, Stockholm, Brussels, and Rome; 
Whereas the health problems that his sister Katie endured motivated Eastman to give millions of dollars to the University of Rochester's medical school and its hospitals; 
Whereas Eastman loved music and wanted others to enjoy the beauty and pleasures of music; 
Whereas Eastman established and supported the Eastman School of Music and its Eastman Theatre, as well as a symphony orchestra today known as the Rochester Philharmonic Orchestra; 
Whereas Eastman fundamentally changed the way Americans see other countries and cultures by bringing the world to people through photographs; and 
Whereas although known by his friends as a modest, unassuming man, Eastman was also an inventor, a marketing genius, a global visionary, and a philanthropist who left an indelible mark on his adopted hometown of Rochester and also on the world: Now, therefore, be it 
 
That the House of Representatives, on behalf of the American people, honors the life and legacy of George Eastman, the father of popular photography, and recognizes his contributions on the anniversary of his birth. 
 
